194 F.2d 537
COMMISSIONER OF INTERNAL REVENUE Petitioner on Review.v.BROWN & WILLIAMSON TOBACCO CORPORATION, Respondent on Review.
No. 11539.
United States Court of Appeals Sixth Circuit.
February 8, 1952.

Petition to Review Decision of the Tax Court.
Ellis N. Slack, Mason B. Leming, Washington, D. C., for petitioner.
Richard L. Shook, Washington, D. C., and Louis Seelbach, Louisville, Ky., for respondent.
Before HICKS, Chief Judge, and ALLEN and McALLISTER, Circuit Judges.
PER CURIAM.


1
Upon consideration of the Motion to Docket and Dismiss this cause, filed by the petitioner on review, and it appearing that counsel for the respondent on review has consented to the granting thereof:


2
It Is Ordered that the said petition to review be and the same is hereby docketed and dismissed.


3
It Is Further Ordered that the Clerk of this Court forthwith transmit a certified copy of this order to the Clerk of the Tax Court of the United States at Washington, D. C., 16 T.C. 432.